
	
		I
		111th CONGRESS
		2d Session
		H. R. 5924
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Issa (for
			 himself, Mr. Bachus,
			 Mr. Burton of Indiana,
			 Mr. Mica, Mr. Duncan, Mr.
			 Turner, Mr. McHenry,
			 Mr. Bilbray,
			 Mr. Jordan of Ohio,
			 Mr. Fortenberry,
			 Mr. Chaffetz,
			 Mr. Schock,
			 Mr. Luetkemeyer,
			 Mr. Shuster, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To repeal section 929I of the Dodd-Frank Wall Street
		  Reform and Consumer Protection Act.
	
	
		1.Short titleThis Act may be cited as the
			 SEC Freedom of Information Restoration
			 Act.
		2.RepealSection 929I of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (Public Law 111–203) is repealed, and the
			 provisions of law amended or repealed by such Act are restored or revived as if
			 such Act had not been enacted.
		
